DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on 1/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 will be examined on the merits herein.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/2022.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 5/21/2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dihora et al. (US 2014/0079747, cited on IDS filed 5/21/2020).
	Regarding claims 1, 2, and 7, Dihora et al. discloses spray drying microcapsules with particulates (see abstract). Dihora et al. discloses that the microcapsules comprise a core material and a shell encapsulating the core material and that the shell of the microcapsules is coated with particulates (see [0013]).  Dihora et al. discloses core can be selected from one or more benefit agents, including perfumes and flavorants (see [0048]) and teaches that the shell can be formed of various polymeric materials (i.e. a granule comprising a perfume or flavor oil dispersed in a polymeric matrix, see [0050]).  It is noted that the instant specification teaches that the term “granule” can comprise microcapsules when at least one part of the oil phase dispersed in the matrix is encapsulated in microcapsules (see [0027]).  Dihora et al. discloses perfume oil (see 
	Regarding claim 4, Dihora et al. discloses that the microcapsules comprise a core material and a shell encapsulating the core material and that the shell of the microcapsules is coated with particulates (see [0013]).  Dihora et al. discloses that the microcapsules are spray dried with particulates, including an example which specifically utilizes talc (see Sample 3E).  Thus, as the shell is taught to be coated with the particulates, which in Sample 3E is talc, Dihora et al. discloses a structure where the talc is dispersed within the polymer matrix.
	Regarding claim 5, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
	Regarding claim 9, Dihora et al. discloses a composition which also includes aerosol 200 (i.e. an anti-caking agent, see Table 9A).

Claims 1-3, 5, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Holzner et al. (US 5,508,259, cited on the IDS filed 5/21/2020).

Regarding claim 5, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claim 10, Holzner et al. teaches that the microcapsules were prepared using maltodextrine and modified corn starch (see column 6, lines 5-15).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dihora et al. (US 2014/0079747, cited on the IDS filed 5/21/2020) in view of Holzner et al. (US 5,508,259, cited on the IDS filed 5/21/2020).
	The teachings of Dihora et al. have been set forth above

The teachings of Holzner et al. have been set forth above.
Regarding claim 3, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amounts of talc and microencapsulated perfume taught by Holzner et al. in the composition of Dihora et al.  One would be motivated to do so with a reasonable expectation of success as Holzner et al. teaches a similar composition with microencapsulated perfume and talc, and teaches that they can be successfully formulated with 5% by weight talc and 3.0% by weight microencapsulated perfume, which reads on the instantly claimed ratio.
Regarding claims 6 and 8, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize an additional, non-encapsulated perfume as taught by Holzner et al. in the composition of Dihora et al.  One would be motivated to do so with a reasonable expectation of success to add a first impression of freshness which is then followed by the activation resulting from rupture of the microcapsules as taught by Holzner et al (see column 3, lines 55-60).
Regarding claim 10, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize maltodextrine and modified corn starch to prepare microparticles as taught by Holzner et al. in the composition of Dihora et al.  One would be motivated to do so with a reasonable 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Melissa L Fisher/Primary Examiner, Art Unit 1611